                  Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------     X
KDH CONSULTING GROUP LLC, directly and
derivatively on behalf of ITERATIVE CAPITAL, L.P.,
                                                                                20 Civ.    (   )
                                                               Plaintiff,
                                                                                ECF Case
                              – against –


ITERATIVE CAPITAL MANAGEMENT L.P.,
ITERATIVE CAPITAL GP, LLC,
ITERATIVE OTC, LLC (D/B/A "I2 TRADING" AND
“ESCHER”), ITERATIVE MINING, LLC, BRANDON
BUCHANAN, CHRISTOPHER DANNEN,

                                                           Defendants.

-----------------------------------------------------------------------     X

                                [PROPOSED] ORDER TO SHOW CAUSE AND
                                   TEMPORARY RESTRAINING ORDER
              On the Emergency Application (“Application”) of Plaintiff KDH Consulting Group LLC

    (“Plaintiff”), upon reading the Verified Complaint, dated April 24, 2020, the annexed Declaration of

    Wayne Hatami dated April 26, 2020, Declaration of Rika Khurdayan dated April 27, 2020, Plaintiff’s

    Memorandum of Law in Support of Its Emergency Application for an Order to Show Cause and

    Temporary Restraining Order dated April 27, 2020, and all accompanying papers and exhibits,

             LET Defendants Iterative Capital Management L.P., Iterative Capital GP, LLC, Iterative

    OTC, LLC, Iterative Mining, LLC, Brandon Buchanan and Christopher Dannen (“Defendants”) and

    all other interested persons, or their attorneys, SHOW CAUSE BEFORE THIS COURT at the

    United States Courthouse located at ______________________, New York, New York, 10017,

    Room ____ on May ___, 2020, at ________ __.m., or as soon as thereafter as counsel may be heard,




                                                                  1
           Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 2 of 4



why an Order should not be made and entered, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, pending a final disposition of this action:

    a.   Enjoining Defendants, and their agents, representatives, employees or anyone

         else acting on their behalf, from dissolving, liquidating or converting

         ITERATIVE CAPITAL, L.P. (“Partnership”), ITERATIVE CAPITAL

         MASTER, L.P. (“Main Master Fund”) and ITERATIVE MINING MASTER,

         L.P. (“Mining Master Fund”) (collectively, “Fund Complex”) into a limited

         liability company or any other entity (collectively, as a series of transactions,

         “Restructuring”); and

    b.   Enjoining Defendants from acting on their offer currently set to expire on April

         28, 2020, including distributing assets in kind, if Plaintiff does not consent to the

         Restructuring; and

    c.   Prohibiting Defendants from destroying, altering, or concealing documents in

         their possession, custody, or control, including documents concerning the

         allegations in the Verified Complaint or the assets or finances of Defendants, or

         preventing Plaintiff from access to the same; and

    d.   Directing Defendants within five (5) days of the of the Court’s order, except as

         otherwise directed by the Court, to turn over books and records specified in

         Plaintiff’s Demand to Inspect Books and Records dated April 14, 2018; and

    e.   Directing Defendants to redeem to Plaintiff its portion of the Fund Complex’s

         liquid portfolio without charging any Restructuring expenses against it; and

    f.   Enjoining Iterative Capital GP, LLC and its affiliates from acting as the general



                                                   2
            Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 3 of 4



          partner of the Partnership; and

    g.    Enjoining Defendants from paying any cost or expense of Defendants in

          connection with this action from the Fund Complex’s assets; and

    h.    Enjoining Defendants from taking any other action that would impair the value

          of the Fund Complex or its assets.

         IT IS HEREBY ORDERED that pending a hearing and determination of the Plaintiff’s

Application, from the date of this Order:

    a. Defendants, and their agents, representatives, employees or anyone else acting on

         their behalf, are temporarily enjoined and restrained from proceeding with the

         Restructuring; and

    b. Defendants are temporarily enjoined and restrained from acting on their offer

         currently set to expire on April 28, 2020, including distributing assets in kind, if

         Plaintiff does not consent to the Restructuring; and

    c. Defendants are temporarily enjoined and restrained from destroying, altering, or

         concealing documents in their possession, custody, or control, including

         documents concerning the allegations in the Verified Complaint or the assets or

         finances of Defendants, or preventing Plaintiff from access to the same; and

    d. Defendants are temporarily enjoined and restrained from taking any action that

         would impair the value of the Fund Complex or its assets; and

    e. Defendants within five (5) days, except as otherwise directed by the Court, should

         turn over books and records specified in Plaintiff’s Demand to Inspect Books and




                                                   3
                   Case 1:20-cv-03274-VM Document 4 Filed 04/27/20 Page 4 of 4



                 Records dated April 14, 2018.

             IT IS FURTHER ORDERED that a copy of this Order to Show Cause and the papers on

   which it is based, shall be served upon on or before April/May ____, 2020, by personal delivery,

   facsimile, overnight courier, mail to Defendants’ attorney William F. Mongan, Esq. of Akin Gump

   Strauss Hauer & Feld LLP, at One Bryant Park, New York, NY 10036 or by email to

   wmongan@AKINGUMP.com, or to Defendants’ principals by email at partners@iterative.capital.


             IT IS FURTHER ORDERED that Defendants shall deliver any opposing papers in

   response to the Order to Show Cause no later than May ____, 2020, at 5:00 p.m. by emailing the

   papers to rk@dilendorf.com and receiving a reply email confirming receipt or by sending the papers

   by overnight courier service to Dilendorf Khurdayan PLLC, 60 Broad Street, 24 th Floor, Attn: Rika

   Khurdayan, and this shall be deemed good and sufficient service. Plaintiff shall have until May ___,

   2020, at 5:00 p.m., to serve, by the most expeditious means available, any reply papers upon

   Defendants or their counsel, if counsel shall have made an appearance in this action.


             IT IS FURTHER ORDERED that security in the amount of $ ___________ be posted by

   Plaintiff prior to ____________ ____, 2020, at ________ __.m.


             .



                                                      _______________________________________
                                                      UNITED STATES DISTRICT JUDGE


Issues at:          ______:______ __.m.
                    April _____, 2020
                    New York, New York




                                                     4
